DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (US 6,355,380 B1).
Regarding claims 1-2 & 12, Lin teaches a solid polymer electrolyte, which is a lithium-ion-conductive composite material for an all-solid state battery (Cols. 5-6), comprising:		a polymer blend which includes polyacrylonitrile and poly(vinylidene fluoride-hexafluoropropylene), wherein the polyacrylonitrile makes up 5 wt% to 90 wt% of the polymer 6 (Col. 5, L. 52-55; Example 1);						a lithium ion conductive ceramic filler such as silica (Col. 6, L. 12-16; Example 1);		a plasticizer (Col. 5, L. 39-50, Example 2).
Regarding claims 13-15, Yun teaches an all solid-state lithium battery comprising:		an anode with a first lithium ion conductive layer disposed thereon (Col. 6, L. 58 to Col. 7, L. 15);												a cathode with a second lithium ion conductive layer disposed thereon (Col. 7, L. 16-40);		a solid electrolyte composite membrane disposed between said anode and said cathode (Col. 7, L. 45-51); wherein the solid electrolyte composite membrane, and the first and second lithium ion conductive layers each comprise:									a polymer blend which includes polyacrylonitrile and poly(vinylidene fluoride-hexafluoropropylene), wherein the polyacrylonitrile makes up 5 wt% to 90 wt% of the polymer blend (Col. 5, L. 1-38, Example 1);										a lithium salt such as LiPF6 (Col. 5, L. 52-55; Example 1);						a lithium ion conductive ceramic filler such as silica (Col. 6, L. 12-16; Example 1);		a plasticizer (Col. 5, L. 39-50, Example 2).							

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 6,355,380 B1) in view of Kamauchi (US 5,705,296 A).
Regarding claim 3, Yun teaches the lithium ion conductive composite material of claim 2, but is silent as to said polyvinyl polymer being polyvinyl alcohol and said polyacrylonitrile being in an amount ranging from 5 wt% to 20 wt% based on 100 wt% of the polymer blend (with the balance made up from the polyvinyl alcohol).								However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute polyvinyl alcohol for poly(vinylidene fluoride-hexafluoropropylene) in the polymer blend of Yun because both are known compatible polymers with an organic solvent electrolyte in preparing a solid polymer electrolyte for a lithium battery as described by Kamauchi (Col. 10, L. 25-30, Col. 12, L. 15-18, 27-33 & 50-65). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 1-2 & 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0335814 A1) in view of Yun (US 6,355,380 B1).
Regarding claims 1-2 & 4-12, Lin teaches a solid polymer electrolyte, which is a lithium-ion-conductive composite material for an all-solid state battery ([0039]-[0043]), comprising:		a polymer such as polyacrylonitrile ([0034]);								a lithium salt such as lithium bis trifluoromethanesulfonimide (LiFSI) ([0035]);		a lithium ion conductive ceramic filler such as lithium lanthanum zirconium tantalum oxide ([0036]);											a plasticizer such as succinonitrile;									wherein the polymer, the lithium salt and the lithium-ion conductive ceramic filler are respectively used in amounts of 24 wt%, 32 wt% and 20 wt% based on 100 wt% of a combination of said polymer, said lithium salt and said lithium ion conductive ceramic filler in a specific embodiment ([0046]-[0049]). Lin further teaches said plasticizer being in an amount of 10 wt% to 60 wt% based on 100 wt% of the solid polymer electrolyte ([0039]) and said polymer being in an amount of 10 wt% to 50 wt% based on 100 wt% of the solid polymer electrolyte ([0034]). Thus, when said polymer makes up 50 wt% of the solid polymer electrolyte, an amount of 10 wt% to 20 wt% of the plasticizer based on 100 wt% of the solid polymer electrolyte would read on the presently claimed range of claim 8. Similarly, when said polymer makes up 40 wt% of the solid polymer electrolyte, an amount of 10 wt% of the plasticizer based on 100 wt% of the solid polymer electrolyte would also read on the presently claimed range of claim 8.			However, Lin is silent as to the polymer being a polymer blend including polyacrylonitrile and a polvinyl polymer selected from at least one of polyvinyl alcohol and .

Claims 1, 5-9 & 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) in view of Yun (US 6,355,380 B1) and Lin (US 2020/0335814 A1).
Regarding claims 1, 9 & 11-12, Hatta teaches a solid polymer electrolyte which is a lithium-ion-conductive composite material ([0083]-[0084]), comprising:					a polymer such as polyacrylonitrile, polyvinyl alcohol and poly(vinylidene fluoride-hexafluoropropylene) ([0094]);									a lithium salt such as lithium trifluomethanesulfonate and lithium perchlorate ([0089]);		a lithium-ion conductive ceramic filler including lithium lanthanum zirconium tantalum oxide ([0096] & [0107]-[0108]);										However, Hatta does not explicitly teach a plasticizer and is silent as to a polymer blend.		Yun teaches a solid polymer electrolyte comprising a lithium ion conductive ceramic 
Regarding claim 5, Hatta as modified by Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta as modified by Yun teaches the polymer blend being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 6, Hatta as modified by Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta further teaches the lithium salt being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 7, Hatta as modified by Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta further teaches the lithium ion conductive ceramic filler being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claims 13-14, Hatta teaches an all solid-state lithium battery comprising:		an anode ([0061]-[0077]);										a cathode ([0050]-[0059]);										a composite membrane disposed between said anode and said cathode ([0079]-[0080]); and 													first and second lithium ion conductive layers ([0083]-[0084]) respectively disposed between the cathode and the composite membrane and between the anode and the composite membrane, wherein the first and second lithium ion conductive layers each comprise:			a polymer such as polyacrylonitrile, polyvinyl alcohol and poly(vinylidene fluoride-hexafluoropropylene) ([0094]);									a lithium salt such as lithium trifluomethanesulfonate and lithium perchlorate ([0089]);		a lithium-ion conductive ceramic filler including lithium lanthanum zirconium tantalum oxide ([0096] & [0107]-[0108]);										However, Hatta does not explicitly teach a plasticizer and is silent as to a polymer blend and as to the composite membrane being a solid electrolyte composite membrane.		
Regarding claim 15, Hatta as modified by Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. 			prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  
 Regarding claim 16, Hatta as modified by Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta further teaches said cathode being made of a composition including an active material, an electron-conductive agent, and a binder ([0052] & [0058]).	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727